TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 27, 2016



                                      NO. 03-14-00349-CV


                                   Erasmo Garcia, Appellant

                                                v.

 The Texas Real Estate Commission; and Douglas E. Oldmixon in his Official Capacity as
            Administrator of the Texas Real Estate Commission, Appellees




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 4, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court reverses the portion of the judgment that failed to comply with

section 2001.058(e) of the Administrative Procedure Act in modifying the administrative law

judge’s recommended sanction to include a two-year suspension and remands the case to the trial

court for further proceedings consistent with the Court’s opinion.        The Court affirms the

remainder of the trial court’s judgment. Each party shall bear their own costs relating to this

appeal, both in this Court and in the court below.